Citation Nr: 1732783	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-20 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include emphysema and chronic obstructive pulmonary disease (COPD), as secondary to claimed asbestos exposure.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss, to include on an extraschedular basis.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1970 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This decision denied a compensable for hearing loss and remanded the claim for service connection for a respiratory disability and TDIU.

The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (CAVC).  In March 2017, CAVC granted the Joint Motion for Partial Remand, and ordered that the May 2015 decision be vacated on the issue of initial compensable rating for bilateral hearing loss.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss is manifest by vertigo, dizziness, equilibrium problems and falling, and nausea.

Recently, and significantly, the Court decided the issue of whether the schedular rating criteria for hearing loss contemplate specific functional effects of hearing impairment.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340 (U.S. Vet. App. Mar. 6, 2017).  The Court looked at the history of the current rating criteria for hearing loss, which was written "to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting."  Id. at 2.  In Doucette, the Court recognized that there were other functional effects the rating criteria did not discuss or account for, such as dizziness, vertigo, ear pain, recurrent loss of balance, social isolation, etc.  Id., at 3, 4.

VA treatment records note the Veteran's complaints of vertigo that resulted in falls, occasional nausea, equilibrium problems, shortness of breath, and dizziness.  As it is unclear whether these symptoms are related to the Veteran's hearing loss disability, a VA examination and opinion necessary to determine that question.  If the complaints are symptoms of the bilateral hearing loss, then the Veteran's disability picture is not captured by his current rating and either a separate rating or a referral of the case for an extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008); Doucette v. Shulkin, 28 Vet. App. 366 (2017).  The Board does not have the authority to assign an extraschedular rating in the first instance.  When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 377 (1996).

Regarding the respiratory disability, remand is warranted to afford the Veteran an adequate VA examination and opinion.  In January 2016, a VA medical opinion was obtained; however, the Veteran was not present and therefore, was not examined.  An examination would assist the Board in its adjudication of service connection for COPD and identification of the associated symptoms.

Additionally, the Board finds the claim for a TDIU is inextricably intertwined with the claim for a higher initial rating for the hearing loss disability and service connection remanded herein, and the adjudication of the TDIU claim may depend on the outcome of the claim for a higher initial rating for the hearing loss disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

In light of the remand, any outstanding VA medical records that are pertinent to this appeal should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Schedule the Veteran for a VA examination with an audiologist to evaluate the severity of the Veteran's bilateral hearing loss, to include reported complaints of vertigo that resulted in falls, occasional nausea, equilibrium problems, shortness of breath, and/or dizziness.  Is it least as likely as not that these symptoms are related to the Veteran's hearing loss?  If not, is it as least as likely as not they are otherwise due to his military service?   

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.

The opinion provider should also offer an opinion as to the functional impairment caused by the Veteran's bilateral hearing loss disability.

3.  After completion of the foregoing, review the opinion.  If the examiner determines that the vertigo that resulted in falls, occasional nausea, equilibrium problems, shortness of breath, and/or dizziness is a separate disability related to the bilateral hearing loss disability, take appropriate action to include considering whether a grant of service connection or separate ratings is appropriate.
If neither is appropriate, refer the issue of entitlement to an extraschedular rating for bilateral hearing loss, pursuant to 38 C.F.R. § 3.321 (b), to the Under Secretary for Benefits or to the Director, Compensation Service.

4.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise to provide an opinion as to the etiology of the Veteran's respiratory disability.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.

After reviewing the file, obtaining a complete history from the Veteran, conducting a physical examination, and obtaining all appropriate diagnostic tests, the examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed respiratory disability is causally or etiologically related to the Veteran's period of active service, to include asbestos exposure, or otherwise related to service.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated, to include consideration of 38 C.F.R. § 4.16(b).  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate Supplemental Statement of the Case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




